The opinion of the court was delivered by
Thompson, J. —
A writ of error only lies where a court of record has given a final judgment, or made an order in the nature of a final judgment: 3 Binn. 373; 1 Casey 105. The error assigned on this record is to the action of the District Court, in opening a judgment obtained by the plaintiffs in error against the defendants in error, by submission and award, alleged to be under the Act of 1836. There has been no final judgment as yet in the case, and *315as the act complained of is neither the entry of judgment nor an order in the nature of a judgment, it is not the subject of a writ of error. Acts within the discretion of the courts are generally not reviewable, unless perhaps in a flagrant case of wrong, which is very unlikely to occur. If an interlocutory proceeding be injurious, it may be examinable after final judgment in the case, but not before. "We cannot review the act of the court in opening this judgment, and the writ of error must be quashed.
Writ of error quashed.